DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This Final action is in response to the applicant’s amendment of June 1, 2022. 
Claims 1-20 are pending and have been considered as follows.

Response to Arguments
Applicant’s arguments/amendments with respect to the objection to the drawings have been fully considered and are persuasive.  Therefore, the objection to the drawings has been withdrawn. 
Applicant’s arguments/amendments with respect to the interpretation and rejections of claims under 35 USC §112(f), 35 USC §112(a), and 35 USC §112(b) have been fully considered and are persuasive. 
Therefore, the interpretation under 35 USC §112(f) has been withdrawn.
Therefore, the rejection of claims 16-20 under 35 USC §112(a) has been withdrawn.
Therefore, the rejection of claims 16-20 under 35 USC §112(b) has been withdrawn.
Applicant’s arguments/amendments with respect to the rejection of claims 1-20 under 35 USC § 101 have been fully considered and are not persuasive. 
Specifically, applicant argues:
Applicant asserts that the pending claims are directed to patent-eligible subject matter because, in distinguishing between an allegedly unpatentable abstract idea and a patent-eligible application of that idea, legal precedent requires a consideration of all of the claimed elements taken as a whole, and a determination as to whether the elements of the claims add enough in the way of specific, practical application to differentiate the scope of the claimed elements from the alleged underlying abstract idea. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1297 (2011) (hereinafter "Mayo"). Citing Mayo, the Court in Alice Corp. explained that a determination of whether a claim is directed to statutory subject matter is a two-step inquiry: (1) first, determine whether the claims at issue are directed to a patent-ineligible concept, and (2) if so, whether there are additional elements or something more in the claim to transform the nature of the claim into a patent-eligible application. Alice Corp. Pty. Ltd. v. CLS Bank Int'l., 134 S.Ct. 2347, 2355 (2014) (herein "Alice Corp."). According to the 2019 Revised Patent Subject Matter Eligibility Guidance, the Judicial Exception Inquiry requires the Examiner to evaluate whether a claim recites a judicial exception, and if so, whether the judicial exception is integrated into a "practical application." Federal Register, Vol. 84, No. 4, January 7, 2019 at page 54. 
In addition, the Federal Circuit stated in Berkheimer v. Hewlett-Packard Co., 890 F.3d 1360 (Fed. Cir. 2018), "Whether a particular technology is well-understood, routine, and conventional goes beyond what was simply known in the prior art. The mere fact that something is disclosed in a piece of prior art, for example, does not mean it was well-understood, routine, and conventional." Id. at 1369. Also, while independent claim 1 was determined to be ineligible in Berkheimer, dependent claims 4-7 in Berkheimer included "limitations directed to the arguably unconventional inventive concept described in the specification." Id. at 1370. As such, the ineligibility of one claim in Berkheimer did not preclude the eligibility of other claims in Berkheimer.

Judicial Exception Inquiry 
The Office Action states that the subject matter of independent claim 1 is directed to an abstract idea. Office Action at pp. 11-12. The Office Action also states that the independent claim 1 fails to integrate the abstract idea into a practical application. Office Action at pp. 12-14. Applicant disagrees for at least the reasons presented below. 
In TecSEC, Inc. v. Adobe Inc., 2019-2192, 2019-2258 (Fed. Cir. 2020), the Federal Circuit defined what it means for a claim to be "directed to" a patent-eligible or a patent-ineligible concept: 
"We have approached the Step 1 'directed to' inquiry by asking 'what the patent asserts to be the "focus of the claimed advance over the prior art."'. . . In conducting that inquiry, we 'must focus on the language of the Asserted Claims themselves...considered in light of the specification.' . . . And we have reiterated the Supreme Court's caution against 'overgeneralizing claims' in the § 101 analysis, explaining that characterizing the claims at 'a high level of abstraction' that is 'untethered from the language of the claims all but ensures that the exceptions to § 101 swallow the rule.' . .. 'In cases involving software innovations, this inquiry often turns on whether the claims focus on specific asserted improvements in computer capabilities or instead on a process or system that qualifies an abstract idea for which computers are invoked merely as a tool."' (Emphasis added, internal citations omitted). 
The Federal Circuit in TecSEC decided that the claims were subject-matter eligible: "In light of what the claim language and specification establish, we conclude that the claims are directed to improving a basic function of a computer data-distribution network, namely, network security."
Here, amended independent claim 1 recites in part "activating a component of the vehicle as the user approaches the vehicle." (Emphasis added). Independent claims 9 and 16 are similarly amended.
The Federal Circuit's TecSEC "directed to" inquiry asks "whether the claims focus on specific asserted improvements in computer capabilities or instead on a process or system that qualifies an abstract idea for which computers are invoked merely as a tool." Like the claims in TecSEC, amended independent claim 1 improves computer functionality by automatically activating a component of the vehicle as the user approaches the vehicle. Thus, like in TecSEC, amended independent claim 1 provides an improvement to computer capabilities. 
However, even assuming, arguendo, that the claims are directed to an abstract idea, Applicant submits that the claims are integrated into a practical application which renders the claimed subject matter patent-eligible. According to the 2019 Revised Patent Subject Matter Eligibility Guidance, the Judicial Exception Inquiry requires the Examiner to evaluate whether a claim recites a judicial exception, and if so, whether the judicial exception is integrated into a "practical application." Federal Register, Vol. 84, No. 4, January 7, 2019 at page 54. 
In particular, a claim is subject matter eligible when "an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception." Federal Register, Vol. 84, No. 4, January 7, 2019 at page 55. "For example, a combination of steps including installing rubber in a press, closing the mold, constantly measuring the temperature in the mold, and automatically opening the press at the proper time, all of which together meaningfully limited the use of a mathematical equation to a practical application of molding rubber products." Id. 
Applicant submits that "activating a component of the vehicle as the user approaches the vehicle" meaningfully limits the subject matter of amended independent claim 1 to a practical application that is subject-matter eligible. As such, at least amended independent claim 1 (and the remaining independent claims) is directed to patent-eligible subject matter. The dependent claims also are directed to patent-eligible subject matter at least for their respective dependence from Applicant's amended and new independent claims, and because they may recite additional eligible subject matter.

The Examiner’s Response 
The Examiner has carefully considered applicant’s arguments and respectfully disagrees. Applicant asserts that "activating a component of the vehicle as the user approaches the vehicle" meaningfully limits the subject matter of amended independent claim 1 to a practical application that is subject-matter eligible. However, the Examiner respectfully disagrees. While applicant asserts the step in claim 1, such as ‘activating a component of the vehicle as the user approaches the vehicle’ limits the subject matter to a practical application, this activating step does not elevate this limitation from insignificant extra-solution activity. The activating step is recited at a high level of generality (as a general action being taken based on the results of the determining step) and is just a general action being taken based on the results and is recited at a high level of generality and amounts to mere post solution actions, which is a form of insignificant extra-solution activity. Under its broadest reasonable interpretation, the limitation of ‘identifying a path of travel for the mobile device towards the vehicle, wherein the path of travel is based on the current location of the mobile device and the current location of the vehicle’ can reasonably be performed by a human mentally or with aid of pen and paper. For example, the claim limitations encompass a person looking at (observing) the current location of the mobile device and the current location of the vehicle and identifies a path of travel for the mobile device towards the vehicle. Although, the claim recites the limitation of ‘determining a current location of the mobile device’, ‘determining a current location of a vehicle’, ‘generating augmented reality view data that includes a first arrow’, ‘transmitting the augmented reality view data to the vehicle and the mobile device…’, and ‘increasing a refresh rate associated with the first arrow as a user approaches the vehicle’, the additional details do not alter the performance of the limitation. The determining, generating, transmitting, and increasing steps do not elevate this limitation from insignificant extra-solution activity. As such, the Examiner submits that a person could perform identifying a path of travel for the mobile device towards the vehicle, either mentally or using pen and paper. Therefore, the rejection of such claims under 35 USC § 101 rejection is maintained herein.
Examiner notes that the rejection has been modified reflecting the amendments most recently submitted by applicant.
Applicant’s arguments/amendments with respect to the rejection of claims 1-20 under 35 USC § 102 and 35 USC 103 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 9 is objected to because of the following informalities:
Claim 9, line 12, “the user” should read “the ridehail user”.
Claim 9, lines 12-13, “the vehicle” should read “the ridehail vehicle”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claims 1, 9, and 16 are directed toward non-statutory subject matter, as shown below:

STEP 1: Do claims 1, 9, and 16 fall within one of the statutory categories?  Yes.  The claims are directed toward a machine and a process which falls within one of the statutory categories.

STEP 2A (PRONG 1): Are the claims directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claims are directed to an abstract idea.
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The independent claims (claims 1, 9, and 16) recite the limitation of identifying a path of travel for the mobile device towards the vehicle, wherein the path of travel is based on the current location of the mobile device and the current location of the vehicle. Under its broadest reasonable interpretation, this limitation, as drafted, can reasonably be performed in the human mind using pen and paper, otherwise considered a mental process, which is an abstract idea. For example, the claim limitations encompass a person looking at (observing) the current location of the mobile device and the current location of the vehicle and identifies a path of travel for the mobile device towards the vehicle.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, the claim encompasses a user (person) simply identifying a path of travel for the mobile device towards the vehicle, wherein the path of travel is based on the current location of the mobile device and the current location of the vehicle in his/her mind or by a human using a pen and paper. The mere nominal recitation of a processor (claim 9), a memory (claim 9), or a cloud service (claim 16) does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process.
	
STEP 2A (PRONG 2): Do the claims recite additional elements that integrate the judicial exception into a practical application?  No, the claims do not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claims 1, 9, and 16 do not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application. This judicial exception is not integrated into a practical application because the claim(s) recites additional elements of determining a current location of the mobile device, determining a current location of a vehicle, generating augmented reality view data that includes a first arrow, transmitting the augmented reality view data to the vehicle and the mobile device, wherein the vehicle creates the augmented reality view using a combination of a view obtained by a camera of the vehicle and the augmented reality view data, and wherein the mobile device creates the augmented reality view using a combination of a view obtained by a camera of the mobile device and the augmented reality view data (claim 16), increasing a refresh rate associated with the first arrow as a user approaches the vehicle, activating a component of the vehicle as the user approaches the vehicle, a processor (claim 9), a memory (claim 9), a cloud service (claim 16), a vehicle (claim 16), and a mobile device (claim 16). The determining, generating, transmitting, increasing, and activating steps are recited at a high level of generality and amounts to mere post solution actions, which is a form of insignificant extra-solution activity. The processor in claim 9, memory in claim 9, and cloud service in claim 16 merely describe how to generally “apply” the otherwise mental judgments in a generic or general purpose computing environment. The processor, memory, and service provider are recited at a high level of generality and merely automate the identifying step. The vehicle in claim 16 and mobile device in claim 16 are claimed generically and are operating in its ordinary capacity such that they do not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to the abstract idea.

STEP 2B: Do the claims recite additional elements that amount to significantly more than the judicial exception? No, the claims do not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements in the claims amount to no more than insignificant extra-solution activity. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).

CONCLUSION
Thus, since claims 1, 9, and 16 are: (a) directed toward an abstract idea, (b) do not recite additional elements that integrate the judicial exception into a practical application, and (c) do not recite additional elements that amount to significantly more than the judicial exception, it is clear that claims 1, 9, and 16 are directed towards non-statutory subject matter.
Examiner additionally notes claims 2-8 depend from claim 1, claims 10-15 depend from claim 9, and claims 17-20 depend from claim 16.
Dependent claims 2-8, 10-15, and 17-20 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more. For example, in claim 3, the additional limitations of determining an icon for the augmented reality view data that is indicative of a pickup location, wherein the first arrow and the second arrow converge on the icon in the augmented reality view is further steps that, under their broadest reasonable interpretation, covers performance of the limitation in the mind or by a human using a pen and paper using a similar analysis applied to claim 1, 9, and 16 above. As a further example, in claim 4, determining a relative orientation of the mobile device with the vehicle based on the current location of the mobile device and the current location of the vehicle is further steps that, under their broadest reasonable interpretation, covers performance of the limitation in the mind or by a human using a pen and paper using a similar analysis applied to claim 1, 9, and 16 above.
As such, claims 1-20 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 9-12, 16, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mullins, US 2018/0365893 A1, hereinafter referred to as Mullins, in view of VENKATRAMAN et al., US 2014/0107919 A1, hereinafter referred to as VENKATRAMAN, respectively.
As to claim 1, Mullins teaches a method, comprising:
determining a current location of a mobile device associated with a user (see at least paragraphs 20 and 22 regarding the first AR device includes a wearable device with a transparent display. Also, a first augmented-reality (AR) device comprises an optical sensor, a geographic location sensor, an orientation sensor, a display, and one or more hardware processors comprising an AR transport application. The AR transport application determines, using the geographic location sensor and the orientation sensor, a first geographic location of the first AR device and an orientation of the first AR device, Mullins); 
determining a current location of a vehicle (see at least paragraph 21 regarding the vehicle includes an AR device (also referred to as the second AR device). The second AR device displays a virtual path from a current location of the second AR device to the pick-up location of the user or the alternate pick-up location, Mullins); 
generating augmented reality view data that includes a first arrow that identifies a path of travel for the user towards the vehicle, wherein the path of travel is based on the current location of the mobile device and the current location of the vehicle, wherein the first arrow is combined with a view obtained by a camera of the mobile device or a view obtained by a camera of the vehicle (see at least paragraphs 18-20 regarding the first AR device displays a virtual path overlaid on the physical environment. The virtual path directs the user to move to the alternate pick-up location. The virtual path includes, for example, arrows or dotted lines from a current location of the first AR device to the alternate suggested pick-up location. See also at least paragraph 25 regarding the transportation AR content comprises vehicle AR content generated based on the transportation profile data, and travel path AR content generated based on the transportation travel data, wherein the display includes a transparent display. See also at least paragraph 37 regarding the first and second AR devices 104, 105 display AR information overlaid on top of an image or a view of the physical environment 114. The AR information appears affixed or coupled to physical objects within the physical environment 114, Mullins); and 
activating a component of the vehicle as the user approaches the vehicle (see at least FIG. 4 and paragraph 58 regarding at operation 405, the server 110 receives the transport information from the second AR device 105. At operation 406, the first AR device 104 receives the transport information (e.g., transport profile such as car and driver profile, transport travel information such as location, speed, and direction) from the server 110, Mullins).
Mullins teaches when the vehicle 120 travels closer to the user 102, the size of the virtual vehicle 126 becomes larger (see at least paragraph 35), however, Mullins does not explicitly teach increasing a refresh rate associated with the first arrow as the user approaches the vehicle.
However, such matter is taught by VENKATRAMAN (see at least FIG.3 and paragraphs 82-84 regarding as the user 302 begins to travel along the route, the user location (or rather, the location of the mobile device 308 the user is carrying) is periodically computed or updated (e.g., every 1 second, every 10 seconds, etc.) In some implementations, the rate of position determination or position update may increase as the user gets closer to one of the locations specified in the list. For example, upon determination that a user is within 30 feet from one of the locations specified in the list (such location being associated with one or more navigation tasks), the rate of position determination may increase from, for example, every 1 second, to every 0.5 second).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of VENKATRAMAN which teaches increasing a refresh rate associated with the first arrow as the user approaches the vehicle with the system of Mullins as both systems are directed to a system and method for obtaining data representative of a route of travel, and one of ordinary skill in the art would have recognized the established utility of increasing a refresh rate associated with the first arrow as the user approaches the vehicle and would have predictably applied it to improve the system of Mullins.
As to claim 2, Mullins teaches determining a second arrow for the augmented reality view data that is indicative of a path of travel of the vehicle towards the mobile device, wherein an appearance of the first arrow or the second arrow is based on a steering wheel angle, a speed, a heading, and the current location of the vehicle (see at least FIG. 9 and paragraph 23 regarding the transportation information includes transportation profile data identifying the vehicle and a user of the second AR device, and transportation travel data identifying a speed, a travel direction, and an estimated travel time from a second geographic location of the second AR device to the first geographic location of the first AR device. See also at least paragraph 35 regarding the first AR device 104 displays a virtual path 128 based on travel information (e.g., direction, speed, location) from the second AR device 105. See also at least paragraph 54, Mullins).
As to claim 3, Mullins teaches determining an icon for the augmented reality view data that is indicative a pickup location, wherein the first arrow and the second arrow converge on the icon in the augmented reality view (see at least FIGS. 8 and 9 and paragraph 55 regarding the alternate pick-up location can be determined based on several factors such as traffic, time of pick up, constructions around the original pick-up location, detours, and so forth. The rideshare application interface 302 identifies the alternate pick-up location from the rideshare application 210. See also at least paragraph 68 and 69 regarding displaying AR content (e.g., virtual path 808, pick-up location 820, virtual vehicle 806) overlaid on a real-world physical object, Mullins).
As to claim 9, Examiner notes claim 9 recites similar limitations to claim 1 and is rejected under the same rational.
As to claim 10, Mullins teaches wherein the processor is configured to transmit the augmented reality view data to the ridehail vehicle for display (see at least FIG. 5 and paragraph 59 regarding the second AR device 105 generates and displays AR content based on the first AR device information (e.g., location of the first AR device 104) and transport information, Mullins).
As to claim 11, Mullins teaches wherein the processor is configured to display a second arrow in the augmented reality view that is indicative of a path of travel of the ridehail vehicle towards the mobile device, wherein an appearance of the first arrow or the second arrow is based on a steering wheel angle, a speed, a heading, and the current location of the ridehail vehicle (see at least FIG. 9 and paragraph 21 regarding the second AR device displays a virtual path from a current location of the second AR device to the pick-up location of the user or the alternate pick-up location. See also at least paragraph 23 regarding the transportation information includes transportation profile data identifying the vehicle and a user of the second AR device, and transportation travel data identifying a speed, a travel direction, and an estimated travel time from a second geographic location of the second AR device to the first geographic location of the first AR device. See also at least paragraph 35 regarding the first AR device 104 displays a virtual path 128 based on travel information (e.g., direction, speed, location) from the second AR device 105. See also at least paragraph 54, Mullins).
As to claim 12, Examiner notes claim 12 recites similar limitations to claim 3 and is rejected under the same rational.
As to claim 16, Mullins teaches a system, comprising:
a vehicle having a display that is configured to display an augmented reality view (see at least FIG. 9 and paragraph 36 regarding the driver of the vehicle 120 wears the second AR device 105 or couples the second AR device 105 to a dashboard of the vehicle 120. In another example, the second AR device 105 is incorporated in the vehicle 120 as a head's up display (HUD) on a windshield of the vehicle 120, Mullins); 
a mobile device that is configured to display the augmented reality view (see at least FIG. 8 and paragraph 35 regarding the user 102 wears the first AR device 104 or looks at a display of the first AR device 104. The user 102 directs the first AR device 104 towards the physical environment 114. The first AR device 104 includes a camera with a field of view 113 that optically captures the physical environment 114. The first AR device 104 takes a picture or a video of the physical environment 114, Mullins); and 
a cloud service configured to (see at least paragraph 22 regarding the server. See also at least paragraph 51 regarding a rideshare application, Mullins):  
determine a current location of the mobile device (see at least paragraphs 20 and 22 regarding the first AR device includes a wearable device with a transparent display. Also, a first augmented-reality (AR) device comprises an optical sensor, a geographic location sensor, an orientation sensor, a display, and one or more hardware processors comprising an AR transport application. The AR transport application determines, using the geographic location sensor and the orientation sensor, a first geographic location of the first AR device and an orientation of the first AR device. See also at least paragraph 51 regarding the rideshare application 210 identifies and provides the geographic location of the first AR device 104 to the server 110, Mullins);
determine a current location of the vehicle (see at least paragraph 21 regarding the vehicle includes an AR device (also referred to as the second AR device). The second AR device displays a virtual path from a current location of the second AR device to the pick-up location of the user or the alternate pick-up location. See also at least paragraph 54 regarding the rideshare application interface 302 retrieves the color, make, and model information of the vehicle 120, the current geographic location of the vehicle 120, the current speed of the vehicle 120, the direction in which the vehicle 120 is traveling, a route of the vehicle 120, and a pick-up location, Mullins); 
generate augmented reality view data that includes a first arrow that identifies a path of travel for the mobile device towards the vehicle, wherein the path of travel is based on the current location of the mobile device and the current location of the vehicle (see at least paragraphs 18-20 regarding the first AR device displays a virtual path overlaid on the physical environment. The virtual path directs the user to move to the alternate pick-up location. The virtual path includes, for example, arrows or dotted lines from a current location of the first AR device to the alternate suggested pick-up location. See also at least paragraph 25 regarding the transportation AR content comprises vehicle AR content generated based on the transportation profile data, and travel path AR content generated based on the transportation travel data, wherein the display includes a transparent display, Mullins); 
transmit the augmented reality view data to the vehicle and the mobile device, wherein the vehicle creates the augmented reality view using a combination of a view obtained by a camera of the vehicle and the augmented reality view data, and wherein the mobile device creates the augmented reality view using a combination of a view obtained by a camera of the mobile device and the augmented reality view data (see at least FIG. 5 and paragraph 28 regarding the first AR device receives a request from the server, the request identifying an alternate geographic location for the first AR device. The first AR device determines alternate location AR content identifying the alternate geographic location based on the first geographic location and orientation of the first AR device. The first AR device displays the alternate location AR content in the display, the alternate location AR content appearing coupled to a corresponding physical object depicted in the picture. See also at least paragraphs 36-37 regarding the second AR device 105 displays directions to the geographic location of the first AR device 104 as augmented information in the physical environment 114 in the form of virtual objects (e.g., virtual arrow or line) appearing on the road to guide the driver of the vehicle 120. Also, the first and second AR devices 104, 105 display AR information overlaid on top of an image or a view of the physical environment 114. The AR information appears affixed or coupled to physical objects within the physical environment 114, Mullins); and 
activate a component of the vehicle as the user approaches the vehicle (see at least FIG. 4 and paragraph 58 regarding at operation 405, the server 110 receives the transport information from the second AR device 105. At operation 406, the first AR device 104 receives the transport information (e.g., transport profile such as car and driver profile, transport travel information such as location, speed, and direction) from the server 110, Mullins).
Mullins teaches when the vehicle 120 travels closer to the user 102, the size of the virtual vehicle 126 becomes larger (see at least paragraph 35), however, Mullins does not explicitly teach increasing a refresh rate associated with the first arrow as a user approaches the vehicle.
However, such matter is taught by VENKATRAMAN (see at least FIG.3 and paragraphs 82-84 regarding as the user 302 begins to travel along the route, the user location (or rather, the location of the mobile device 308 the user is carrying) is periodically computed or updated (e.g., every 1 second, every 10 seconds, etc.) In some implementations, the rate of position determination or position update may increase as the user gets closer to one of the locations specified in the list. For example, upon determination that a user is within 30 feet from one of the locations specified in the list (such location being associated with one or more navigation tasks), the rate of position determination may increase from, for example, every 1 second, to every 0.5 second).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of VENKATRAMAN which teaches increasing a refresh rate associated with the first arrow as a user approaches the vehicle with the system of Mullins as both systems are directed to a system and method for obtaining data representative of a route of travel, and one of ordinary skill in the art would have recognized the established utility of increasing a refresh rate associated with the first arrow as a user approaches the vehicle and would have predictably applied it to improve the system of Mullins.
As to claim 17, Mullins teaches wherein the augmented reality view data comprises:
a second arrow that is indicative of a path of travel of the vehicle towards the mobile device, wherein an appearance of the first arrow or the second arrow is based on a steering wheel angle, a speed, a heading, and the current location of the vehicle (see at least FIG. 9 and paragraph 23 regarding the transportation information includes transportation profile data identifying the vehicle and a user of the second AR device, and transportation travel data identifying a speed, a travel direction, and an estimated travel time from a second geographic location of the second AR device to the first geographic location of the first AR device. See also at least paragraph 35 regarding the first AR device 104 displays a virtual path 128 based on travel information (e.g., direction, speed, location) from the second AR device 105. See also at least paragraph 54, Mullins); and 
an icon that is indicative a pickup location, wherein the first arrow and the second arrow converge on the icon in the augmented reality view (see at least FIGS. 8 and 9 and paragraph 55 regarding the alternate pick-up location can be determined based on several factors such as traffic, time of pick up, constructions around the original pick-up location, detours, and so forth. The rideshare application interface 302 identifies the alternate pick-up location from the rideshare application 210. See also at least paragraph 68 and 69 regarding displaying AR content (e.g., virtual path 808, pick-up location 820, virtual vehicle 806) overlaid on a real-world physical object, Mullins).
As to claim 19, Mullins teaches wherein the cloud service is configured to determine a current location of a vehicle by: transmitting a request to the vehicle determine the current location of the vehicle; receiving the current location of the vehicle in response to the request; and transmitting the current location of the vehicle to the mobile device (see at least FIG. 4 and paragraph 58 regarding at operation 402, the first AR device 104 requests transport information related to the vehicle 120 and the driver of the vehicle 120. At operation 404, the server 110 requests the transport information (e.g., geographic location, speed, direction of travel) from the second AR device 105. At operation 405, the server 110 receives the transport information from the second AR device 105. At operation 406, the first AR device 104 receives the transport information (e.g., transport profile such as car and driver profile, transport travel information such as location, speed, and direction) from the server 110, Mullins).
As to claim 20, Mullins teaches wherein the request causes the vehicle to wake and transmit the current location (see at least paragraph 58 regarding the server 110 receives the transport information from the second AR device 105).

Claim(s) 4-6, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mullins, US 2018/0365893 A1, hereinafter referred to as Mullins, in view of VENKATRAMAN et al., US 2014/0107919 A1, hereinafter referred to as VENKATRAMAN, and further in view of O'Connell et al., US 2018/0349699 A1, hereinafter referred to as O'Connell, respectively.
As to claim 4, Mullins, as modified by VENKATRAMAN, does not explicitly teach determining a relative orientation of the mobile device with the vehicle based on the current location of the mobile device and the current location of the vehicle.
However, such matter is taught by O'Connell (see at least FIG.4 and paragraphs 70-71 regarding the mobile device 405 may select augmented data to be shown on the display 410. For example, the mobile device 405 may display the text box 415 (with a message stating “MOVE PHONE TO IDENTIFY ARRIVING VEHICLE”) in order to indicate to the passenger that no vehicles (or no matching vehicles) are currently being shown on the display 410. The augmented data may also include an arrow 420, indicating to the passenger that the passenger should turn to the right to try to locate the arriving vehicle. The mobile device 405 may know in which direction to orient the mobile device 405 based on, for example, a direction or location of propagated signals (e.g., pings) received from the driver mobile device and/or a compass of the mobile device. Also, a “ping” as used herein may refer to a query sent from one mobile device to another mobile device to determine whether a connection is present. A connection may be present, for example, when the mobile devices are within communication range using a particular protocol (e.g., within 100 meters for Bluetooth), but may not be present when the mobile devices are not within communication range. A ping may be used to determine the location of a mobile device through signal strength).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of O'Connell which teaches determining a relative orientation of the mobile device with the vehicle based on the current location of the mobile device and the current location of the vehicle with the system of Mullins, as modified by VENKATRAMAN, as both systems are directed to providing augmented reality displays that allow users to locate vehicles, and one of ordinary skill in the art would have recognized the established utility of determining a relative orientation of the mobile device with the vehicle based on the current location of the mobile device and the current location of the vehicle and would have predictably applied it to improve the system of Mullins as modified by VENKATRAMAN.
As to claim 5, Mullins, as modified by VENKATRAMAN, does not explicitly teach determining a first type of indication for display on the mobile device when the relative orientation indicates that the mobile device is ahead of the vehicle and that the mobile device is not pointed towards the vehicle.
However, such matter is taught by O'Connell (see at least FIG.4 and paragraphs 70-72 regarding the orientation and angle of the mobile device may be determined by one or more of a number of sensors included in or associated with the mobile device, such as a gyroscope or compass. For example, the compass may indicate that the mobile device is facing north, while pings may indicate that the vehicle is south of the mobile device. In another example, the mobile device 405 may perform image analysis to determine that no road or parking lot is shown on the display 410, and direct the mobile device 405 to turn to face the nearest road or parking lot based on map information. A ping message (e.g., an advertisement signal) may include an identifier of the sending device, thereby allowing the receiving device (e.g., the passenger's device) to identify a particular ping of the sending device from among many other signals of other devices. The identifier can be a characteristic sent to the passenger's device via a server).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of O'Connell which teaches determining a first type of indication for display on the mobile device when the relative orientation indicates that the mobile device is ahead of the vehicle and that the mobile device is not pointed towards the vehicle with the system of Mullins, as modified by VENKATRAMAN, as both systems are directed to providing augmented reality displays that allow users to locate vehicles, and one of ordinary skill in the art would have recognized the established utility of determining a first type of indication for display on the mobile device when the relative orientation indicates that the mobile device is ahead of the vehicle and that the mobile device is not pointed towards the vehicle and would have predictably applied it to improve the system of Mullins as modified by VENKATRAMAN.
As to claim 6, Mullins, as modified by VENKATRAMAN, does not explicitly teach determining a second type of indication for display on the mobile device when the relative orientation indicates that the mobile device is substantially aligned with the vehicle and that the mobile device is pointed towards the vehicle, wherein the second type of indication comprises a changeable icon.
However, such matter is taught by O'Connell (see at least FIG.4 and paragraphs 70-72 regarding the orientation and angle of the mobile device may be determined by one or more of a number of sensors included in or associated with the mobile device, such as a gyroscope or compass. For example, the compass may indicate that the mobile device is facing north, while pings may indicate that the vehicle is south of the mobile device. In another example, the mobile device 405 may perform image analysis to determine that no road or parking lot is shown on the display 410, and direct the mobile device 405 to turn to face the nearest road or parking lot based on map information. A ping message (e.g., an advertisement signal) may include an identifier of the sending device, thereby allowing the receiving device (e.g., the passenger's device) to identify a particular ping of the sending device from among many other signals of other devices. The identifier can be a characteristic sent to the passenger's device via a server. See also at least paragraphs 112-115 regarding the augmented image may also include augmented data. The augmented data may include an identifier 815. The identifier 815 may include a virtual pin comprising a circle with the text “Passenger” in it and a line connecting the person 820C to the circle. In some examples, the augmented data may include other indicators or identifiers).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of O'Connell which teaches determining a second type of indication for display on the mobile device when the relative orientation indicates that the mobile device is substantially aligned with the vehicle and that the mobile device is pointed towards the vehicle, wherein the second type of indication comprises a changeable icon with the system of Mullins, as modified by VENKATRAMAN, as both systems are directed to providing augmented reality displays that allow users to locate vehicles, and one of ordinary skill in the art would have recognized the established utility of determining a second type of indication for display on the mobile device when the relative orientation indicates that the mobile device is substantially aligned with the vehicle and that the mobile device is pointed towards the vehicle, wherein the second type of indication comprises a changeable icon and would have predictably applied it to improve the system of Mullins as modified by VENKATRAMAN.
As to claim 13, Examiner notes claim 13 recites similar limitations to claim 4 and is rejected under the same rational.
As to claim 18, Examiner notes claim 18 recites similar limitations to claim 4 and is rejected under the same rational.

Claim(s) 7, 8, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mullins, US 2018/0365893 A1, hereinafter referred to as Mullins, in view of VENKATRAMAN et al., US 2014/0107919 A1, hereinafter referred to as VENKATRAMAN and in view of O'Connell et al., US 2018/0349699 A1, hereinafter referred to as O'Connell, and further in view of Roskind et al., US 8457654 B1, hereinafter referred to as Roskind, respectively.
As to claim 7, Mullins, as modified by VENKATRAMAN, does not explicitly teach determining a third type of indication for display on the mobile device when the relative orientation indicates that vehicle has passed by the mobile device and that the mobile device is not pointed towards the vehicle.
However, such matter is taught by O'Connell (see at least FIG.4 and paragraphs 70-72 regarding the orientation and angle of the mobile device may be determined by one or more of a number of sensors included in or associated with the mobile device, such as a gyroscope or compass. For example, the compass may indicate that the mobile device is facing north, while pings may indicate that the vehicle is south of the mobile device. In another example, the mobile device 405 may perform image analysis to determine that no road or parking lot is shown on the display 410, and direct the mobile device 405 to turn to face the nearest road or parking lot based on map information. A ping message (e.g., an advertisement signal) may include an identifier of the sending device, thereby allowing the receiving device (e.g., the passenger's device) to identify a particular ping of the sending device from among many other signals of other devices. The identifier can be a characteristic sent to the passenger's device via a server).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of O'Connell which teaches determining a third type of indication for display on the mobile device when the relative orientation indicates that vehicle has passed by the mobile device and that the mobile device is not pointed towards the vehicle with the system of Mullins, as modified by VENKATRAMAN, as both systems are directed to providing augmented reality displays that allow users to locate vehicles, and one of ordinary skill in the art would have recognized the established utility of determining a third type of indication for display on the mobile device when the relative orientation indicates that vehicle has passed by the mobile device and that the mobile device is not pointed towards the vehicle and would have predictably applied it to improve the system of Mullins as modified by VENKATRAMAN.
Mullins, as modified by VENKATRAMAN and O'Connell, does not explicitly teach wherein the relative orientation indicating that the vehicle has passed by the mobile device comprises an angle between the vehicle and the mobile device being less than or equal to a predefined angular threshold.
However, such matter is taught by Roskind (see at least FIGS. 3-4 and Col. 9, line 31 to Col. 10, line 17 regarding device 301 may be configured to determine whether device 301 is pointed consistent with path 305 based on comparison of a detected characteristic of device in space to one or more predetermined thresholds. For example, as shown in FIG. 3, device 301 may be configured to compare a detected characteristic such as a direction (e.g., using a magnetometer sensor 236 as described above) to a predefined horizontal angular range 315 (e.g., 30 degrees, 60 degrees) to determine whether device 301 is pointed consistent with path 305. For example, if the predefined horizontal angular range 315 is 30 degrees, device 301 may determine that device 301 is held consistent with path 305 if device is held in a direction between -15 and +15 degrees with respect to an actual direction of path 305. If device is held at a position outside of -15 and +15 degrees with respect to an actual direction of path 305, device 301 may not provide directional feedback 318 to user 302).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Roskind which teaches wherein the relative orientation indicating that the vehicle has passed by the mobile device comprises an angle between the vehicle and the mobile device being less than or equal to a predefined angular threshold with the system of Mullins, as modified by VENKATRAMAN and O'Connell, as both systems are directed to providing directional feedback to a user, and one of ordinary skill in the art would have recognized the established utility of having wherein the relative orientation indicating that the vehicle has passed by the mobile device comprises an angle between the vehicle and the mobile device being less than or equal to a predefined angular threshold and would have predictably applied it to improve the system of Mullins as modified by VENKATRAMAN and O'Connell.
As to claim 8, Mullins as modified by VENKATRAMAN, O'Connell, and Roskind discloses the limitations of claim 7.
Mullins, as modified by VENKATRAMAN, teaches the first AR device displays a virtual path overlaid on the physical environment. The virtual path directs the user to move to the alternate pick-up location. The virtual path includes, for example, arrows or dotted lines from a current location of the first AR device to the alternate suggested pick-up location (see at least paragraph 19, Mullins), however, Mullins, as modified by VENKATRAMAN, does not explicitly teach wherein when the vehicle has passed by the mobile device, the first arrow is again displayed on the mobile device to identify the path of travel for the user towards the vehicle.
However, such matter is taught by O'Connell (see at least FIG.4 and paragraphs 70-72 regarding the orientation and angle of the mobile device may be determined by one or more of a number of sensors included in or associated with the mobile device, such as a gyroscope or compass. For example, the compass may indicate that the mobile device is facing north, while pings may indicate that the vehicle is south of the mobile device. In another example, the mobile device 405 may perform image analysis to determine that no road or parking lot is shown on the display 410, and direct the mobile device 405 to turn to face the nearest road or parking lot based on map information. A ping message (e.g., an advertisement signal) may include an identifier of the sending device, thereby allowing the receiving device (e.g., the passenger's device) to identify a particular ping of the sending device from among many other signals of other devices. The identifier can be a characteristic sent to the passenger's device via a server).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of O'Connell which teaches wherein when the vehicle has passed by the mobile device, the first arrow is again displayed on the mobile device to identify the path of travel for the user towards the vehicle with the system of Mullins, as modified by VENKATRAMAN, as both systems are directed to providing augmented reality displays that allow users to locate vehicles, and one of ordinary skill in the art would have recognized the established utility of having wherein when the vehicle has passed by the mobile device, the first arrow is again displayed on the mobile device to identify the path of travel for the user towards the vehicle and would have predictably applied it to improve the system of Mullins as modified by VENKATRAMAN.
As to claim 14, Mullins, as modified by VENKATRAMAN, does not explicitly teach wherein the processor is configured to display any of: a first type of indication on the mobile device when the relative orientation indicates that the mobile device is ahead of the ridehail vehicle; a second type of indication on the mobile device when the relative orientation indicates that the mobile device is substantially aligned with the ridehail vehicle, wherein the second type of indication comprises a changeable icon; or a third type of indication on the mobile device when the relative orientation indicates that ridehail vehicle has passed by the mobile device.
However, O'Connell teaches a first type of indication on the mobile device when the relative orientation indicates that the mobile device is ahead of the ridehail vehicle (see at least FIG.4 and paragraphs 70-72 regarding the orientation and angle of the mobile device may be determined by one or more of a number of sensors included in or associated with the mobile device, such as a gyroscope or compass. For example, the compass may indicate that the mobile device is facing north, while pings may indicate that the vehicle is south of the mobile device. In another example, the mobile device 405 may perform image analysis to determine that no road or parking lot is shown on the display 410, and direct the mobile device 405 to turn to face the nearest road or parking lot based on map information. A ping message (e.g., an advertisement signal) may include an identifier of the sending device, thereby allowing the receiving device (e.g., the passenger's device) to identify a particular ping of the sending device from among many other signals of other devices. The identifier can be a characteristic sent to the passenger's device via a server); a second type of indication on the mobile device when the relative orientation indicates that the mobile device is substantially aligned with the ridehail vehicle, wherein the second type of indication comprises a changeable icon (see at least FIG.4 and paragraphs 70-72 regarding the orientation and angle of the mobile device may be determined by one or more of a number of sensors included in or associated with the mobile device, such as a gyroscope or compass. For example, the compass may indicate that the mobile device is facing north, while pings may indicate that the vehicle is south of the mobile device. In another example, the mobile device 405 may perform image analysis to determine that no road or parking lot is shown on the display 410, and direct the mobile device 405 to turn to face the nearest road or parking lot based on map information. A ping message (e.g., an advertisement signal) may include an identifier of the sending device, thereby allowing the receiving device (e.g., the passenger's device) to identify a particular ping of the sending device from among many other signals of other devices. The identifier can be a characteristic sent to the passenger's device via a server. See also at least paragraphs 112-115 regarding the augmented image may also include augmented data. The augmented data may include an identifier 815. The identifier 815 may include a virtual pin comprising a circle with the text “Passenger” in it and a line connecting the person 820C to the circle. In some examples, the augmented data may include other indicators or identifiers); and a third type of indication on the mobile device when the relative orientation indicates that ridehail vehicle has passed by the mobile device (see at least FIG.4 and paragraphs 70-72 regarding the orientation and angle of the mobile device may be determined by one or more of a number of sensors included in or associated with the mobile device, such as a gyroscope or compass. For example, the compass may indicate that the mobile device is facing north, while pings may indicate that the vehicle is south of the mobile device. In another example, the mobile device 405 may perform image analysis to determine that no road or parking lot is shown on the display 410, and direct the mobile device 405 to turn to face the nearest road or parking lot based on map information. A ping message (e.g., an advertisement signal) may include an identifier of the sending device, thereby allowing the receiving device (e.g., the passenger's device) to identify a particular ping of the sending device from among many other signals of other devices. The identifier can be a characteristic sent to the passenger's device via a server).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of O'Connell which teaches displaying any of: a first type of indication on the mobile device when the relative orientation indicates that the mobile device is ahead of the ridehail vehicle; a second type of indication on the mobile device when the relative orientation indicates that the mobile device is substantially aligned with the ridehail vehicle, wherein the second type of indication comprises a changeable icon; and a third type of indication on the mobile device when the relative orientation indicates that ridehail vehicle has passed by the mobile device with the system of Mullins, as modified by VENKATRAMAN, as both systems are directed to providing augmented reality displays that allow users to locate vehicles, and one of ordinary skill in the art would have recognized the established utility of displaying any of: a first type of indication on the mobile device when the relative orientation indicates that the mobile device is ahead of the ridehail vehicle; a second type of indication on the mobile device when the relative orientation indicates that the mobile device is substantially aligned with the ridehail vehicle, wherein the second type of indication comprises a changeable icon; and a third type of indication on the mobile device when the relative orientation indicates that ridehail vehicle has passed by the mobile device and would have predictably applied it to improve the system of Mullins as modified by VENKATRAMAN.
Mullins, as modified by VENKATRAMAN and O'Connell, does not explicitly teach wherein the relative orientation indicating that the ridehail vehicle has passed by the mobile device comprises an angle between the ridehail vehicle and the mobile device being less than or equal to a predefined angular threshold.
However, such matter is taught by Roskind (see at least FIGS. 3-4 and Col. 9, line 31 to Col. 10, line 17 regarding device 301 may be configured to determine whether device 301 is pointed consistent with path 305 based on comparison of a detected characteristic of device in space to one or more predetermined thresholds. For example, as shown in FIG. 3, device 301 may be configured to compare a detected characteristic such as a direction (e.g., using a magnetometer sensor 236 as described above) to a predefined horizontal angular range 315 (e.g., 30 degrees, 60 degrees) to determine whether device 301 is pointed consistent with path 305. For example, if the predefined horizontal angular range 315 is 30 degrees, device 301 may determine that device 301 is held consistent with path 305 if device is held in a direction between -15 and +15 degrees with respect to an actual direction of path 305. If device is held at a position outside of -15 and +15 degrees with respect to an actual direction of path 305, device 301 may not provide directional feedback 318 to user 302).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Roskind which teaches wherein the relative orientation indicating that the ridehail vehicle has passed by the mobile device comprises an angle between the ridehail vehicle and the mobile device being less than or equal to a predefined angular threshold with the system of Mullins, as modified by VENKATRAMAN and O'Connell, as both systems are directed to providing directional feedback to a user, and one of ordinary skill in the art would have recognized the established utility of having wherein the relative orientation indicating that the ridehail vehicle has passed by the mobile device comprises an angle between the ridehail vehicle and the mobile device being less than or equal to a predefined angular threshold and would have predictably applied it to improve the system of Mullins as modified by VENKATRAMAN and O'Connell.
As to claim 15, Examiner notes claim 15 recites similar limitations to claim 8 and is rejected under the same rational.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE S. PARK whose telephone number is (571)272-3151. The examiner can normally be reached Mon-Thurs 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M ANTONUCCI can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.S.P./Examiner, Art Unit 3666         

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666